Citation Nr: 1300392	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  11-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955 and from September 1956 to September 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In April 2012, the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in November 2012 correspondence, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

In a November 2012 letter, the Veteran indicated he now suffers from numbness and muscle cramps of the legs, and numbness of the arms.  The  issues of entitlement to service connection for these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's skin disorders are not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. §3.309(e).

2.  The Veteran's current skin disorders are not otherwise shown to be causally or etiologically related to service, and a malignant tumor is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded a VA examination for the claim on appeal.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

During the hearing, the Judge clarified the issues and the theories of entitlement.  In addition, testimony regarding sun exposure was elicited.  Such actions supplement VCAA.

The Board is further satisfied that the RO has substantially complied with its April 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran a VA examination for his skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  For the reasons described below, the Board further finds that the information provided by the VA examiner substantially complied with the Board's April 2012 inquiries.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

At the outset, the Board will address the theories of presumptive service connection sought in connection with the claim on appeal.  Specifically, the Veteran here claims that his skin disorders are related to exposure to herbicides while serving on active duty in Vietnam and Thailand.

The law provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

As for herbicide use in Thailand, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.

Here, in the April 2012 remand, the Board acknowledged that the Veteran's military personnel records reflect that he served in Vietnam during the Vietnam Era and it is presumed that he was exposed to herbicide agents.  However, none of the Veteran's diagnosed skin conditions are among those presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  The most current dermatology treatment notes, dated from October 2012, reflect the following diagnoses: actinic keratosis, malignant neoplasm of the skin of lower limb, including hip, benign neoplasm of skin of upper limb, including shoulder, benign neoplasm of skin of lower limb, including hip, benign neoplasm of skin of trunk, disturbance of skin sensation, carcinoma in situ of skin, cellulitis and abscess, hemangioma of skin and subcutaneous tissue, history of skin cancer, inflamed seborrheic keratosis, dermatitis, dyschromia, neoplasm of uncertain behavior of skin, scar condition and fibrosis of skin, carcinoma in situ of skin of trunk, seborrheic dermatitis, seborrheic keratosis, chronic dermatitis due to solar radiation, squamous cell carcinoma of skin of trunk, ulcer of lower extremity, viral warts, and disorder of sebaceous glands.  On recent VA examination in April 2012, he was diagnosed with tumors and neoplasms of the skin, including malignant melanoma.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002); 75 Fed. Reg. 81332 -81335 (2010).  Accordingly, regardless of any herbicide exposure in either Vietnam or Thailand, because the Veteran has not been diagnosed with a condition included in 38 C.F.R. § 3.309(e), the presumptive regulation is unavailing.  

Additionally, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, however, because there is no medical evidence documenting malignant tumors from within one year of the Veteran's discharge from active duty in September 1972, the Board finds that presumptive service connection is not warranted on this basis either.  

The Board will now turn to a discussion on the establishment of service connection on a direct basis.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

As described above, the Veteran in this case has been diagnosed with a number of different skin disorders.  Thus, the question is whether his current conditions are related to active military service or events therein.  See 38 C.F.R. § 3.303. 

As for the in-service incurrence of the condition, the Veteran contends that repetitive sun exposure during active service has caused his current disabilities.  Here the Board notes that as the claimed disease or injury in this case is unrelated to combat, 38 U.S.C.A. § 1154(b) does not apply.  

At his December 2011 personal hearing, the Veteran testified that he worked outdoors in hot and sunny conditions during both his tour in Vietnam and in San Antonio, Texas.  See Hearing Transcript, pp. 3-5.  His wife testified that upon his return from Vietnam, his complexion had changed and his skin was ruddy.  Id. at 10-11.  The Veteran testified that he was exposed to the sun by having his sleeves rolled up and wearing short-sleeved shirts and shorts.  Id. at 13-18.  He further testified that as a young man, he had blond hair with a fair complexion.  Id. at 13.  

A review of the Veteran's service treatment records reveals no documentation of sunburn.  Rather, the ailments pertaining to the skin documented in service treatment records involve old scars, athlete's foot, warts, corns, boils, sores, and insect bites.  See, e.g., records dated from March 1955, August 1956, September 1956, 1958, May 1962, August 1966, and June 1971.  The only documentation of a burn is found in a May 1962 service treatment record pertaining to a burn on the right arm which was healing nicely with no scarring.  The record does not state that this was a sunburn.  On separation from service, the examining physician found no abnormalities of the Veteran's skin.  Rather, the skin was normal.

Nonetheless, the Veteran is competent to report sun exposure during service. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board further finds such reports, as well as the Veteran's wife's testimony concerning his complexion, to be credible.  Accordingly, in April 2012 VA examination was ordered to determine whether the Veteran's present disabilities may be related to service.

In April 2012, a VA examination was conducted.  The examiner documented the Veteran's length of service, his service in Vietnam, and the various conditions of the skin that he has been treated for over the years.  He reviewed the claims file, including service treatment records, and mentioned some of the skin problems documented in service treatment records.  He noted that the Veteran's skin was "normal" at his retirement examination in December 1971.  The examiner concluded that the current diagnoses were less likely than not (less than 50 percent) incurred in or caused by service.  In explanation, the examiner reiterated that no abnormalities of the skin were found on separation, and the service treatment records do not describe any situation when the Veteran was treated for sunburn or other solar damage.  Sun damage and the development of sun-related skin conditions are cumulative.  The examiner noted that it is recognized that skin cancers, such as squamous cell carcinoma, and precancers, such as solar or actinic keratosis, are related to sun exposure.   The examiner found that the Veteran's military occupational specialties of teletypes and cryptologist would be less likely to have exposed him to sun, relatively speaking.  By contrast, the Veteran's upbringing in California and his subsequent civilian employment for 25 years in the trucking industry with significant sun exposure were found to have played a greater role in the development of his skin conditions.  

There is no competent evidence regarding specific etiology (in his case) to the contrary of the April 2012 examiner's opinion.  The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   The examiner founded his opinion on an examination of the claims file and of the Veteran, and with reference to general medical knowledge.  While he noted the absence of service treatment records documenting sunburn, he accepted the Veteran's account of in-service sun exposure in rendering his opinion.  In the absence of any competent evidence to the contrary, the preponderance of the evidence is against the claim.

In this vein, the Board has found that while the Veteran does not meet the criteria for presumptive service connection based on herbicide exposure, service connection on a direct basis as due to in-service herbicide exposure must be considered.  Here, however, there is no competent evidence linking the Veteran's current skin disorders to his in-service herbicide exposure.  On VA examination in April 2012, the examiner acknowledged the Veteran's contentions that his current skin problems are related to Agent Orange.  While the examiner did not specifically reference herbicides in rendering his opinion, the essential information sought by the Board in its April 2012 remand was provided.  Specifically, on a review of the entire claims folder and an examination of the Veteran, the examiner determined that the Veteran's current skin problems were less likely than not incurred in or caused by any in-service injury, event, or illness.  The record is devoid of any competent evidence supporting a link between the current disabilities and herbicide exposure.

In reaching this decision, the Board notes that the Veteran, on his own behalf, has contended that his current skin conditions are related to military service, including herbicide exposure.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his many cancerous and non-cancerous skin disabilities.  The question of etiology of these disorders goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on this matter.  

We note that the VA examiner has determined that some of the skin conditions are consistent with sun exposure.  The appellant is competent to relay such information.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, he is not competent to determine whether there is a relationship between in-service versus post service exposure.  The opinion of the trained medical professional is far more probative and credible than the lay opinion in this case.

The Board notes that the Veteran has not explicitly alleged, nor does the evidence show, continuity of symptomatology since service.  The Veteran has alleged that his skin conditions first arose in 1992 when a cancerous growth was removed from one of his ears.  See, e.g., February 2009 VA Form 21-526, and correspondence from February 2009 and March 2009.  The Board notes that while VA has been unable to obtain records of this procedure, the Veteran's contentions about the procedure are fully accepted, despite his concern to the contrary.  See, e.g., December 2009 Notice of Disagreement.  Nevertheless, this establishes the earliest post-service documentation of skin cancer as 20 years post service.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.)  The Board recognizes the Veteran's contentions, made in his December 2009 notice of disagreement, that the he did not pay attention to his skin for many years post-service because he was consumed with raising and sustaining his family.  He still has not alleged continuous skin symptoms since discharge, however.  For these reasons, the Board finds that continuity of symptomatology regarding the Veteran's skin disorders has not been established.

There is competent evidence that the Veteran has a variety of skin disorders; however, without competent and credible evidence linking the disorders to service, the benefit sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


